Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Stevens (Reg. No. 72,892) on 26 August 2022.
The application has been amended as follows: 

1. (Currently Amended) A system, comprising:
a radio frequency identification (RFID) storage container comprising a control unit and a first shelf and a second shelf each having an array of antennas therein, configured to:
transmit, via the control unit, a first RFID emission signal to [[the]] the first shelf and the second shelf of the RFID storage container;
emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal;
receive, from one or more RFID tags associated with one or more corresponding products stored on the first shelf or the second shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal;
assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products;
transmit, via the control unit, a second RFID emission signal to the first shelf and the second shelf of the RFID storage container;
emit, via the array of antennas, a second electromagnetic signal in response to receipt of the second RFID emission signal;
 receive, from one or more RFID tags associated with one or more corresponding products stored on the first shelf or the second shelf, a responsive signal from the one or more RFID devices upon corresponding receipt of the second electromagnetic signal;
assign a second weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products, wherein the first weight is a higher weight than the second weight; and 
promote the second weight to the first weight when the system fails to assign the first weight,
wherein the transmit, emit, receive, and assign are performed for a plurality of shelves within the RFID storage container, and
wherein the promotion of the second weight is based on the first shelf or the second shelf which receives the responsive signal at a largest number of antennas from the array of antennas.
2. (Canceled).
3. (Previously Presented) The system of claim 1, wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal.
4. (Cancelled).
5. (Cancelled).
6. (Currently Amended) The system of claim [[5]] 1, wherein when a first shelf assigns the first weight to the responsive signal from one or more RFID devices, and
when a second shelf assigns the second weight to the responsive signal from one or more RFID devices, the second weight is disregarded.
7. (Previously Presented) The system of claim 6, wherein the RFID storage container transmits the first weight of the first shelf to a remote server.
8. (Currently Amended) A method for filtering cross reads, the method comprising:
transmitting a first radio frequency identification (RFID) emission signal to a first shelf of a RFID storage container and a second shelf of the RFID storage container;
emitting a first electromagnetic signal in response to receipt of the first RFID emission signal;
receiving from a RFID tag associated with a corresponding product stored on the first shelf or the second shelf, a responsive signal from a RFID device upon corresponding receipt of the first electromagnetic signal; 
assigning a first weight to the responsive signal from the RFID device indicating a location within the RFID storage container of the corresponding product;
transmitting a second RFID emission signal to the first shelf of the RFID storage container and the second shelf of the RFID storage container;
emitting a second electromagnetic signal in response to receipt of the second RFID emission signal;
receiving from the RFID tag associated with the corresponding product stored on the first shelf or the second shelf, a responsive signal from the RFID device upon corresponding receipt of the second electromagnetic signal;
assigning a second weight to the responsive signal from the RFID device indicating a location within the RFID storage container of the corresponding product[[;]], wherein the first weight is a higher weight than the second weight; and
promoting the second weight to the first weight when the method fails to assign a first weight, 
wherein the transmitting, emitting, receiving, and assigning are performed for a plurality of shelves within the RFID storage container, and
wherein the promoting of the second weight is based on the first shelf or the second shelf which receives a greatest number of responsive signals.
9. (Cancelled).
10. (Previously Presented) The method of claim 8, wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal.
11. (Cancelled).
12. (Cancelled).
13. (Currently Amended) The method of claim [[12]] 8, wherein when the first shelf assigns the first weight to the responsive signal from one or more RFID devices, and
when the second shelf assigns the second weight to the responsive signal from one or more RFID devices, the second weight is disregarded.
14. (Original) The method of claim 13, wherein transmitting the first weight of the first shelf to a remote server.
15-20. (Cancelled).
21. (Previously Presented) The system of claim 1, further comprising a second RFID storage container, and wherein the RFID storage container is further configured to:
 transmit, via the control unit, a third RFID emission signal to the first shelf and the second shelf of the RFID storage container;
emit, via the array of antennas, a third electromagnetic signal in response to receipt of the third RFID emission signal;
receive, from the one or more RFID tags associated with one or more corresponding products, a third responsive signal from the one or more RFID devices upon corresponding receipt of the third electromagnetic signal; and
assign a third weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container or the second RFID storage container of the one or more corresponding products.
22. (Previously Presented) The system of claim 21, wherein the first electromagnetic signal is at a lower power than the second electromagnetic signal.
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).

Reasons for Allowance
Claims 1, 3, 6-8, 10, 13, 14, 21 and 22 are allowed as amended/presented above, and claims 2, 4, 5, 9, 11, 12, 15-20 and 23-25 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response under 37 CFR 1.116 (“Response”) on 20 July 2022 are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 8:
Claim 1 discloses:
A system, comprising:
a radio frequency identification (RFID) storage container comprising a control unit and a first shelf and a second shelf each having an array of antennas therein, configured to:
transmit, via the control unit, a first RFID emission signal to the first shelf and the second shelf of the RFID storage container;
emit, via the array of antennas, a first electromagnetic signal in response to receipt of the first RFID emission signal;
receive, from one or more RFID tags associated with one or more corresponding products stored on the first shelf or the second shelf, a responsive signal from one or more RFID devices upon corresponding receipt of the first electromagnetic signal;
assign a first weight to each responsive signal from the one or more RFID devices indicating a location within the RFID storage container of the one or more corresponding products;
transmit, via the control unit, a second RFID emission signal to the first shelf and the second shelf of the RFID storage container;
emit, via the array of antennas, a second electromagnetic signal in response to receipt of the second RFID emission signal;
 receive, from one or more RFID tags associated with one or more corresponding products stored on the first shelf or the second shelf, a responsive signal from the one or more RFID devices upon corresponding receipt of the second electromagnetic signal;
assign a second weight to the responsive signal from the one or more RFID devices indicating a location of the one or more corresponding products, wherein the first weight is a higher weight than the second weight; and 
promote the second weight to the first weight when the system fails to assign the first weight,
wherein the transmit, emit, receive, and assign are performed for a plurality of shelves within the RFID storage container, and
wherein the promotion of the second weight is based on the first shelf or the second shelf which receives the responsive signal at a largest number of antennas from the array of antennas.

Claim 8 discloses:
A method for filtering cross reads, the method comprising:
transmitting a first radio frequency identification (RFID) emission signal to a first shelf of a RFID storage container and a second shelf of the RFID storage container;
emitting a first electromagnetic signal in response to receipt of the first RFID emission signal;
receiving from a RFID tag associated with a corresponding product stored on the first shelf or the second shelf, a responsive signal from a RFID device upon corresponding receipt of the first electromagnetic signal; 
assigning a first weight to the responsive signal from the RFID device indicating a location within the RFID storage container of the corresponding product;
transmitting a second RFID emission signal to the first shelf of the RFID storage container and the second shelf of the RFID storage container;
emitting a second electromagnetic signal in response to receipt of the second RFID emission signal;
receiving from the RFID tag associated with the corresponding product stored on the first shelf or the second shelf, a responsive signal from the RFID device upon corresponding receipt of the second electromagnetic signal;
assigning a second weight to the responsive signal from the RFID device indicating a location within the RFID storage container of the corresponding product, wherein the first weight is a higher weight than the second weight; and
promoting the second weight to the first weight when the method fails to assign a first weight, 
wherein the transmitting, emitting, receiving, and assigning are performed for a plurality of shelves within the RFID storage container, and
wherein the promoting of the second weight is based on the first shelf or the second shelf which receives a greatest number of responsive signals.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3, 6, 7, , 10, 13, 14, 21 and 22 each depend from one of allowable claims 1 and 8, and therefore claims 3, 6, 7, , 10, 13, 14, 21 and 22 are allowable for reasons consistent with those identified with respect to claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627